USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1224                          UNITED STATES,                            Appellee,                                v.                       VERA YENNY MENJIVAR,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS        [Hon. George A. O'Toole, Jr., U.S. District Judge]                              Before                    Selya, Stahl and Lynch,Circuit Judges.                                                                                      Diana L. Maldonado on brief for appellant.     Donald K. Stern, United States Attorney, and Diana K. Lloyd,Assistant U.S. Attorney, on brief for appellee.SEPTEMBER 24, 1998                                                                                                             Per Curiam.  Upon careful review of the briefs and record, we findno basis for defendant's contention that she was not afforded her rightof allocution.  As required by Fed. R. Crim. P. 32(c)(3)(C), "beforeimposing sentence," the district court gave defendant an opportunity "tomake a statement and to present any information in mitigation of thesentence."  The district court did not violate Rule 32 by consideringdefendant's motion for a downward departure before hearing allocution. See United States v. Diaz-Alvarez, 46 F.3d 784, 785 (8th Cir. 1995). Further, nothing in the record suggests to us that the district courtfailed to give due consideration to defendant's statement.  See UnitedStates v. Mata-Grullon, 887 F.3d 23, 25 (1st Cir. 1989).     Affirmed.  See 1st Cir. Loc. R. 27.1.                                  -2-